DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant's amendment makes use of a single part of the first embodiment for independent claims 1 and 18, i.e. figure 7, top left example.  Wherein claims 9-12 relate specifically to the second embodiment of the applicant's invention shown in figure 10.  While the applicant's disclosure generally relates this to the first embodiment, reciting in paragraph [0076] "Since the basic configuration of this embodiment is the same as the basic configuration of the first embodiment, the description of the basic configuration of this embodiment is omitted by referring to the first embodiment with respect to overlapping portion." the applicant's disclosure doesn't include the claimed aspects of the first embodiment where two guide surfaces exist causing rotation in two opposing directions.  To the contrary the applicant’s second embodiment specifically doesn’t disclose the use of multiple opposingly directed guide portions but rather two of the first guide portions with additional details related thereto.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-12, it is not clear what the applicant’s invention is attempting to claim in light of the specification.  The applicant’s claims require elements of various embodiments not disclosed in detail how the embodiments are related to come up with the claimed invention.  Thus, the metes and bounds of the applicant’s invention are not clearly established.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Omura et al (US Pat No 7,971,872).
Regarding claims 1 and 18, Omura discloses a sheet conveying apparatus and image forming apparatus comprising:
a conveyance roller unit including a conveyance roller (21b) which conveys a sheet and a roller engaging portion (25);
a roller support portion (31) on which the conveyance roller unit is mounted from a rotation axis of the conveyance roller, wherein the roller support portion includes a support engaging portion (32) which is engaged with the roller engaging portion; and
wherein the roller engaging portion includes a first guide portion (32b), the first guide portion being configured to guide the roller engaging portion to a mounting position by rotating the roller engaging portion in a first direction relative to the support engaging portion in an interlocking manner with a mounting operation in which the conveyance roller unit is mounted on the roller support portion, and a second guide portion (32a), the second guide portion being configured to guide the roller engaging portion to a mounting position by rotating the roller engaging portion in a second rotating direction opposite to the first rotating direction relative to the support engaging portion in an interlocking manner with a mounting operation in which the conveyance roller unit is mounted on the roller support portion.
an image forming portion (2) which forms an image on a sheet conveyed by the sheet conveying apparatus.

Regarding claim 3, Omura discloses the guide portion includes an inclined portion which is disposed on at least one of the roller engaging portion and the support engaging portion and has an apex in a rotation axis direction in a state where the conveyance roller is mounted (e.g. as shown in figure 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited art is relevant to the applicant’s claimed roller and support portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619